        Case 1:20-cv-01047-RB-CG Document 4 Filed 10/27/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MICHAEL ROY LEE,

       Plaintiff,

v.                                                              CV No. 20-1047 RB/CG

CENTRAL NEW MEXICO
CORRECTIONAL FACILITY, et al.,

       Defendants.

                                ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte in connection with Plaintiff’s

handwritten complaint pursuant to 42 U.S.C. § 1983, (Doc. 1). Plaintiff’s complaint

reflects that he is being held at the Central New Mexico Correctional Facility in Los

Lunas, New Mexico. Id. However, the record indicates that certain mailings to Plaintiff

were returned as undeliverable with the notation “Released.” See (Doc. 3). It appears

that Plaintiff has been transferred or released from custody without providing a new

address, as required by D.N.M. LR-Civ. 83.6.

       The Court will require Plaintiff to notify the Clerk of his new address or show

cause why this action should not be dismissed without prejudice. See Bradenburg v.

Beaman, 632 F.2d 120, 122 (10th Cir. 1980) (“It is incumbent on litigants, even those

proceeding pro se, to follow the federal rules of procedure . . . The same is true of

simple, nonburdensome local rules.”) (citations omitted). Failure to timely comply will

result in dismissal of the action.

       IT IS THEREFORE ORDERED that by no later than November 27, 2020,

Plaintiff shall notify the Clerk in writing of his current address or show cause why this
       Case 1:20-cv-01047-RB-CG Document 4 Filed 10/27/20 Page 2 of 2




action should not be dismissed.

      IT IS SO ORDERED.



                                  ______________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                         2
